DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Yamade JP 2015108798).
Regarding claim 1, Yamade teaches a kind of anti-pollen glasses, characterized in comprising: 
a glass frame (G) and a protection cover (1), lenses (L lenses) being provided in the glass frame (F front frame), both ends of the glass frame being connected with glass legs (T temples), the protection cover being detachably assembled at an outer side of the glass frame ([0011][0025] a protective shield 1 is mounted to cover front frame F of glasses G and since the material is flexible it is also reversable and can be detached) and having an accommodation groove adapting to the glass frame ( fig. 3; [0010] hood portion 15 and 17 forms a space for front frame F to be inserted into), a side wall of the accommodation groove enclosing the whole glass frame (figs. 3, 5, & 14; [0010] where hood and side portions meet the inner side of rims 12 and the inner side of the bridge 13. See annotated images below) and forming a protection ring surface (12, 13), the protection cover being provided with relief windows (unlabeled openings accommodating lenses 11, Figs. 1-2) corresponding to positions of the lenses (L), side walls of the relief windows being used as a limiting frame for preventing the glass frame from moving outside (fig. 5), a flange (16) protruding from inside of the protection ring surface (fig. 3; 16 protruding from 15), a mounting groove being formed between the flange and the limiting frame ([0010] the space into which the front frame F of the ear-mounted glasses G can be inserted is formed between the stopper pieces 16 and the bridge 13 as well as the left and right rims 12), and an edge of the glass frame (G) capable of being placed in the mounting groove (fig. 5).


    PNG
    media_image1.png
    437
    539
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    459
    621
    media_image2.png
    Greyscale

--
Regarding claim 3, Yamade teaches the anti-pollen glasses of claim 1, which is characterized in that the flange near to a wearer's face (16 fig. 5) is disposed as an inclined surface (16, fig. 3c; shows 16 inclined relative to 15 and the rest of the protection cover) and smoothly transits to the protection ring surface (fig. 3c; shows a smooth transition from 15 to 16).

--
Regarding claim 4, Yamade teaches the anti-pollen glasses of claim 1, which is characterized in that: a width of at least a partial edge of a side of the protection ring surface (fig. 2; sides of protection cover) near to the wearer's face is extended to form a side guard (14). 
--
Regarding claim 5, Yamade teaches the anti-pollen glasses of claim 1, which is characterized in that: the protection cover has a front end surface (12, 13) integrally connected with the protection ring surface (fig. 3; showing cross-sections of how 12, 13, 15, & 16 are connected forming the protective glasses main body 1), and the relief windows are disposed on the front end surface (12 and relief windows that hold lenses 11).
--
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over (Yamade JP 2015108798) as applied to claim 1, and further in view of Simmons (WO 2007/109309).
Yamade and Simmons are considered analogous to the claimed invention because they are in the same field of eyewear.

Regarding claim 2, Yamade teaches the anti-pollen glasses of claim 1, which is characterized in that: the flange (fig. 3) comprises a first flange (16 centered, fig. 5), a second flange (16 left) and a third flange (16 right), the first flange passes through a position corresponding to a center beam of the glass frame (fig. 5; flange 16 centered over the nose bridge)

Yamada does not teach the first flange extending from an upper left end of the inner wall of the protection ring surface to an upper right end.
However, Yamade in the embodiment of (fig. 8) does teach the flange extending from an upper left end of the inner wall of the protection ring surface to an upper right end (fig 8; 22 is centered over the nose bridge extending left and right). Doing so would increase the contact area, making it more difficult for the protection cover to fall off ([0043]). Yamade further describes the flanges (16, 22) number, shape, angle, and arrangement being freely changed to increase contact area (see M.P.E.P. 2144.IV.B).

Yamade does not teach the second flange extending from a left side of the inner wall of the protection ring surface to a bottom of the inner wall, and the third flange extending from a right side of the inner wall of the protection ring surface to the bottom of the inner wall.
However, Simmons does teach the second flange extending from a left side of the inner wall of the protection ring surface to a bottom of the inner wall (188, 1286 fig. 2E & 12; inner flange of left side shield. See annotated fig. 12), and the third flange extending from a right side of the inner wall of the protection ring surface to the bottom of the inner wall (188, 1286 fig. 2E & 12; inner flange of right side shield).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamade to incorporate the teachings of Simmons and have the second flange extending from a left side of the inner wall of the protection ring surface to a bottom of the inner wall, and the third flange extends from a right side of the inner wall of the protection ring surface to the bottom of the inner wall.  Doing so would increase the contact area, making it more difficult for the protection cover to fall off ([0043]). Yamade further describes the flanges (16, 22) number, shape, angle, and arrangement being freely changed to increase contact area (see M.P.E.P. 2144.IV.B).

    PNG
    media_image3.png
    825
    895
    media_image3.png
    Greyscale

--
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over (Yamade JP 2015108798) as applied to claim 1 above, and further in view of Chou (US 20110258761).
Yamade and Chou are considered analogous to the claimed invention because they are in the same field of eyewear.

Regarding claim 6, Yamade teaches the anti-pollen glasses of claim 1, which is characterized in that: both ends of the protection cover are provided with connection members (fig. 14; the rear side of the protection cover which extend over the temples, connects to glasses frame, and provides a space for other elements to connect such as a lanyard,), the connection members are provided with groove holes (fig. 1 & 14), and the groove holes are used to fix a lanyard (fig. 14; groove holes are capable of having fabric or a clip fit through to fix a lanyard).

Yamade does not teach that the connection members as detachable. 
However, Chou does teach connection members as detachable (fig. 1 [0032] the coupling plates 3 are detachable connection members which can be interchanged).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamade with the teachings of Chou and had the connection members be detachable Doing so would permit head straps to be attached by changing the connection members ([0032]), provide a positioning effect ([0030]), as well as an impression of quality ([0006]).*
--

Regarding claim 7, the combination of Yamade and Chou teach the anti-pollen glasses of claim 6, which is characterized in that: The both ends of the protection cover are provided with insertion holes (Yamade fig. 14 see annotated figure below), an insertion hole has an elastic abutting part connected to a front side wall of the insertion hole (fig. 14 [0025] the protective glasses body 1 is made of plastic, plastic is an elastic material, see annotated figure below).

Yamade does not teach an inner side of the connection member being provided with a hook part, the hook part being inserted into the insertion hole and hooking a rear side wall of the insertion hole, and the elastic abutting part abutting against a front end of the hook part to prevent the hook part from coming out of the insertion hole.
However, Chou does teach an inner side of the connection member being provided with a hook part (131 & 132, fig. 3; The hook part is 131 & 132, and fig 3 shows it in a relationship to a connection member), the hook part being inserted into the insertion hole and hooking a rear side wall  of the insertion hole (fig. 3; [0029] Through hole 311 receives the stub 131, lens coupling portion 31 securely received… bottom face of the button 132), and the elastic abutting part abutting against a front end of the hook part to prevent the hook part from coming out of the insertion hole (figs 3 & 4; [0008] [0029] The lens coupling portion of each coupling plate includes a slit extending from the through-hole to provide the through hole with expanding flexibility. Figs. 3 & 4 show the elastic abutting part abutting the hook in all directions).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamade with the teachings of Chou and had an inner side of the connection member being provided with a hook part, the hook part being inserted into the insertion hole and hooking a rear side wall of the insertion hole, and the elastic abutting part abutting against a front end of the hook part to prevent the hook part from coming out of the insertion hole. Doing so would permit head straps to be attached by changing the connection members ([0032]), provide a positioning effect ([0030]), as well as an impression of quality ([0006]).
A person having ordinary skill in the art would find rearranging by the hook (131 & 132) and insertion hole (31, 311, 312) in Chou from the hook extending out of a protection cover ([0029] Stub 132 is located outside of frame 2, a cover that protects the eyes) to the location of the insertion hole,  and from the insertion hole (31, 311, 312) on the detachable connection member (coupling plate 3) to the location of the hook, as it has been found that a mere reversal and rearrangement of parts is an obvious modification of prior art. In this instance, the rearrangement of parts, providing a hook on the extension member and an insertion hole on the eyewear, would have maintained the operation of the mechanical fastening of the hook and the insertion hole and the resultant apparatus would have operated predictably.  As such, the particular configuration claimed regarding the hook and hole would have been a matter of design choice and an obvious variant.  In re Gazda, 219 F.2d 449, 104 USPQ 400; In re Kuhle, 526 F.2d 553, 188 USPQ 7". (See MPEP 2144.04.VI.A)

    PNG
    media_image4.png
    638
    885
    media_image4.png
    Greyscale

--

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hou (US 20080266515) also teaches a detachable connection member. 
Simmons (WO 2007/109309) in fig. 8b teaches a side flange with an inclined surface at an oblique angle (166/188 oblique angled flange). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN ALEXANDER MCDOWELL whose telephone number is (571)272-8309. The examiner can normally be reached M-Thursday 8:30- 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCDOWELL/Examiner, Art Unit 2872                                                                                                                                                                                                        
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872